Title: From Benjamin Franklin to the Marquise de Lafayette, [on or after 17 August 1781]
From: Franklin, Benjamin
To: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de


[on or after August 17, 1781]
M. Franklin a l’honneur de presenter ses Respects a Me la Marquise de la Fayette & la prie de vouloir bien s’interesser auprès de M. D’Aguesseau pour l’Affaire dont cy joint est une Notte. Cette affaire regarde une Famille très interressante qui merite a tous egards la Protection de Me De la Fayette.
